773 S.W.2d 568 (1989)
Keith Dwight MANNING, Appellant,
v.
The STATE of Texas, Appellee.
Nos. 642-89 thru 646-89.
Court of Criminal Appeals of Texas, En Banc.
June 28, 1989.
C. Wayne Huff, Dallas, for appellant.
John Vance, Dist. Atty., Patricia Poppoff Noble, Jim Oatman and Leann Breading, Asst. Dist. Attys., Dallas, Robert Huttash, State's Atty., Austin, for the State.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury for three offenses of aggravated robbery, one murder and one attempted murder. He was sentenced to 50 years imprisonment for the robberies and life imprisonment for the other offenses. On first appeal, the Court of Appeals affirmed the convictions. Manning v. State, 704 S.W.2d 825 (Tex. App.Dallas 1985). On petition to this Court, the cases were abated for a competency hearing on whether appellant was competent to stand trial when the cases were tried. Manning v. State, 730 S.W.2d 744 (Tex.Cr.App.1987). After the jury found appellant was competent to stand trial in 1985, the Court of Appeals again affirmed the convictions. Manning v. State, 766 S.W.2d 551 (Tex.App.Dallas 1988). Appellant filed a petition for discretionary review in this Court raising one ground for review on whether the Court of Appeals correctly held that the testimony of appellant's former attorney at the competency hearing did not violate the attorney-client privilege under Tex.R.Crim.Evid. 503.
*569 We have reviewed that part of the Court of Appeals' opinion dealing with the merits of the attorney-client privilege claim and find it to be sound. We therefore adopt that part of the opinion as our own without further comment.
Appellant's petition for discretionary review is summarily granted, and the judgment of the Court of Appeals is affirmed.
CLINTON, TEAGUE, MILLER and DUNCAN, JJ., concur in the result.